                                   Case 3:21-cv-00198-DJN Document 68 Filed 03/22/21 Page 1 of 15 PageID# 1179




                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     THOMAS SANDYS,
                                                                                         Case Nos. 20-cv-05480-PJH; 20-cv-
                                   6                   Plaintiff,                        06041-PJH.
                                   7             v.
                                                                                         ORDER GRANTING MOTION TO
                                   8     HOWARD A. WILLARD, et al.,                      CONSOLIDATE, GRANTING MOTION
                                                                                         TO TRANSFER, DENYING MOTION
                                   9                   Defendants.                       TO STAY, DENYING REQUEST TO
                                                                                         APPOINT LEAD PLAINTIFF
                                  10
                                         MARIA CECILIA LORCA,                            Re: Dkt. Nos. 31, 32, 46, 51, 56
                                  11
                                                       Plaintiff,
                                  12
Northern District of California
 United States District Court




                                                 v.
                                  13
                                         WILLIAM F. GIFFORD, et. al.,
                                  14
                                                       Defendants.
                                  15

                                  16

                                  17          Before the court is nominal defendant Altria Group, Inc.’s (“Altria”) as well as
                                  18   defendants William F. Gifford Jr. (“Gifford”), Howard A. Willard III (“Willard”), and Kevin C.
                                  19   Crosthwaite, Jr.’s (“Crosthwaite”) motion to transfer these related shareholder derivative
                                  20   actions to the United States District Court for the Eastern District of Virginia’s Richmond
                                  21   Division (the “Eastern District of Virginia”) or, in the alternative, enter a stay. 20-cv-5480
                                  22   (the Sandys action), Dkt. 51; 20-cv-6041 (the Lorca action), Dkt. 32. Defendants Juul
                                  23   Labs, Inc. (“Juul”) and Kevin Burns (“Burns”) join in the above motion. Dkt. 54.
                                  24          Also before the court is plaintiff Thomas Sandys’ (“Sandys”) and Maria Lorca’s
                                  25   (“Lorca”) (collectively, “plaintiffs”) motion to consolidate the above related actions and
                                  26   appoint their selection of co-lead counsel. 20-cv-5480, Dkt. 46 (motion filed October 27,
                                  27   2020); 20-cv-5480, Dkt. 56 (materially similar motion filed November 16, 2020); 20-cv-
                                  28   6041, Dkt. 31. The subject motions filed in both the above captioned actions are
                                   Case 3:21-cv-00198-DJN Document 68 Filed 03/22/21 Page 2 of 15 PageID# 1180




                                   1   materially similar. For purposes of this order, the court will cite only the Sandys docket
                                   2   number (20-cv-5480) when referring to either motion. Given the overlap between the
                                   3   complaint filed in Sandys and that in Lorca, the court will cite the Sandys complaint when
                                   4   summarizing the relevant background information and cite the Lorca complaint only
                                   5   where necessary.
                                   6          Having read the parties’ papers and carefully considered their arguments and the
                                   7   relevant legal authority, and good cause appearing, the court hereby GRANTS plaintiffs’
                                   8   motion to consolidate, GRANTS the Altria defendants’ motion to transfer, DENIES the
                                   9   Altria defendants’ alternative motion to stay, and DENIES plaintiffs’ motion for
                                  10   appointment of lead counsel.
                                  11                                          BACKGROUND
                                  12          Plaintiffs own shares in Altria. 20-cv-5480, Dkt. 1 (Sandys Compl.) ¶ 12; 20-cv-
Northern District of California
 United States District Court




                                  13   6041, Dkt. 1 (Lorca Compl.) ¶ 19. On August 7, 2020, Sandys filed the instant
                                  14   shareholder derivative action on Altria’s behalf against Willard, Gifford, and Crosthwaite,
                                  15   as well as JUUL, Burns, Nicholas Pritzker (“Pritzker”), Riaz Valani (“Valani”).
                                  16          Altria is a Virginia corporation that sells and distributes tobacco products. Sandys
                                  17   Compl. ¶ 22. It owns the popular Marlboro cigarette brand. Id. ¶ 4. Willard was the chief
                                  18   executive officer (“CEO”) of Altria between May 2018 and April 2020. Id. ¶ 13. Gifford
                                  19   was the chief financial officer (“CFO”) of Altria and, following Willard’s retirement in April
                                  20   2020, its CEO. Id. ¶ 14. Crosthwaite served as Altria’s Chief Growth Officer until
                                  21   September 25, 2019, and, since that date, has served as JUUL’s CEO. Id. ¶ 15. For
                                  22   purposes of this order, the court will refer to Willard, Gifford, and Crosthwaite (for the pre-
                                  23   September 25, 2019 period) jointly as the “Altria defendants.”
                                  24          At or around the time of this action’s initiation, JUUL was a San Francisco based
                                  25   company that manufactures and sells vaping devices and products. Id. ¶ 20. Burns
                                  26   served as JUUL’s CEO between December 11, 2017 and September 15, 2019. Id. ¶ 17.
                                  27   Pritzker and Valani are both members of JUUL’s board of directors. Id. ¶¶ 18-19. The
                                  28   court will refer to JUUL, Burns, Pritzker, Valani, and Crosthwaite (for the post-September
                                                                                      2
                                   Case 3:21-cv-00198-DJN Document 68 Filed 03/22/21 Page 3 of 15 PageID# 1181




                                   1   24, 2019 period) jointly as the “JUUL defendants.” The court will refer to all defendants
                                   2   as “defendants.”
                                   3   I.       Factual Background and the Instant Derivative Actions
                                   4            Between 2017 and 2019, JUUL showed success in the e-cigarette market. Id. ¶ 3.
                                   5   To reach such success, JUUL allegedly marketed its products to youth. Id. Seeing its
                                   6   revenue from conventional cigarette sales decline, Altria sought to enter the e-cigarette
                                   7   market. Id. ¶ 4. Altria’s early efforts proved unsuccessful. Id. Pivoting, Altria turned to
                                   8   potentially acquire or otherwise partner with JUUL. Id. ¶¶ 5-7.
                                   9            Sometime on or before December 2018, JUUL and Altria reached a deal on a
                                  10   partnership that involved Altria cross-marketing JUUL products and licensing to JUUL
                                  11   Altria’s own intellectual property. Id. ¶ 6. Sometime on or before December 20, 2018,
                                  12   Altria invested $12.8 billion in JUUL in return for a 35 percent stake in JUUL. Id. ¶ 7.
Northern District of California
 United States District Court




                                  13            By September 2019, following increased social and legal scrutiny of JUUL’s
                                  14   marketing practices and vaping health risks, its value sharply decreased. Id. ¶ 8. That
                                  15   decrease resulted in an $8 billion loss to Altria. Id. ¶ 72.
                                  16            In his complaint, Sandys alleges the following two claims:
                                  17        •      Breach of fiduciary duty against the Altria defendants for failure to exercise due
                                  18               care and good faith in managing the company’s affairs. Id. ¶¶ 124-28.
                                  19        •      Aiding and abetting breach of fiduciary duty, predicated on the above breaches
                                  20               by the Altria defendants, against the JUUL defendants. Id. ¶¶ 129-31.
                                  21            At core, Sandy’s theory of liability is that the Altria defendants breached their
                                  22   duties to the company by doing business with JUUL when they knew and understood the
                                  23   financial and legal risks that such partnering entailed. Id. ¶¶ 9-11, 62-72. Sandys further
                                  24   alleges that there is “strong evidence” showing that Altria’s officers “colluded” with JUUL
                                  25   in its purportedly illegal marketing practices and misrepresentations concerning the JUUL
                                  26   vaping device’s safety, nicotine content, and use by youth. Id. ¶¶ 11, 73-91. Sandys also
                                  27   alleges that the Altria defendants, through a tacit noncompete agreement with JUUL,
                                  28   conspired with it to engage in anticompetitive behavior, id. ¶¶ 93-109, thereby exposing
                                                                                       3
                                   Case 3:21-cv-00198-DJN Document 68 Filed 03/22/21 Page 4 of 15 PageID# 1182




                                   1   Altria to further regulatory liability, id. ¶ 92.
                                   2          On August 27, 2020, twenty days after Sandys filed his action, Lorca filed her
                                   3   action against defendants. In her complaint, Lorca alleges breach of fiduciary duty claims
                                   4   against the Altria defendants, Lorca Compl. ¶¶ 124-28, as well as a claim for aiding and
                                   5   abetting such breaches against the JUUL defendants, id. ¶¶ 129-32. Additionally, Lorca
                                   6   alleges claims for corporate waste and unjust enrichment against the Altria defendants,
                                   7   id. ¶¶ 134-41.
                                   8          To substantiate her claims, Lorca relies on a theory of liability that is similar but not
                                   9   identical to that advanced in Sandys. Like Sandys, Lorca alleges that the Altria
                                  10   defendants breached their fiduciary duties to the company by entering the $12.8 billion
                                  11   JUUL investment despite knowing that JUUL faced significant financial and legal risks.
                                  12   Id. ¶¶ 48-63. Lorca similarly alleges that the Altria defendants participated in
Northern District of California
 United States District Court




                                  13   anticompetitive behavior with JUUL, id. ¶¶ 64-72, and wrongfully acquiesced in JUUL’s
                                  14   false and unlawful practice of marketing its products to youth, id. ¶¶ 42-47.
                                  15          In addition to the above, Lorca adds that the Altria defendants made various
                                  16   “improper statements” concerning Altria’s investment in JUUL. Id. ¶¶ 5, 36. According to
                                  17   Lorca, the Altria defendants claimed that the JUUL investment would “accelerate JUUL’s
                                  18   mission to switch adult smokers to e-vapor products,” endorsed JUUL’s products as
                                  19   “potentially harm reductive,” and assured investors that JUUL was “committed to
                                  20   preventing youth from using any tobacco products.” Id. ¶ 5. Lorca details the various
                                  21   statements at issue, id. ¶¶ 73-106, as well as why they were improper, id. ¶ 107.
                                  22   II.    The Instant Motions
                                  23          On November 16, 2020, the court related Lorca to Sandys and ordered the former
                                  24   reassigned from Judge Richard Seeborg’s to the undersigned’s docket. 20-cv-5480, Dkt.
                                  25   55. Prior to that decision, on October 27, 2020, plaintiffs filed the instant motions to
                                  26   consolidate these actions under Rule 42(a) and, pursuant to the court’s inherent
                                  27   authority, “appoint plaintiffs’ co-lead counsel.” For whatever reason, plaintiffs refiled this
                                  28   motion in only the Sandys action on November 16, 2020.
                                                                                           4
                                   Case 3:21-cv-00198-DJN Document 68 Filed 03/22/21 Page 5 of 15 PageID# 1183




                                   1           On November 10, 2020, the Altria defendants filed the instant motion to transfer
                                   2    both Lorca and Sandys to the Eastern District of Virginia’s Richmond Division. 20-cv-
                                   3    5480, Dkt. 51 (motion attaching original opening brief); 20-5480, Dkt. 53-1 (November 13,
                                   4    2020 opening brief errata); 20-6041, Dkt. 32 (motion attaching opening brief); 20-6041,
                                   5    Dkt. 34 (November 13, 2020 opening brief errata). JUUL and Burns joined Altria’s motion
                                   6    in its entirety. Pritzker and Valani did not file a joinder or objection to Altria’s motion.
                                   7   III.    Related Litigation in Virginia and California
                                   8           On October 1, 2020, a third Altria shareholder, plaintiff Eric Gilbert (“Gilbert”), filed
                                   9    a derivative action against the Altria defendants, JUUL, Burns, and other defendants
                                  10    (including Altria’s board of directors) in the Eastern District of Virginia. Judge David J.
                                  11    Novak presides over that action, which is captioned Gilbert v. Gifford, et. al., No. 20-cv-
                                  12    00772-DJN (E.D. Va.). Like plaintiffs, Gilbert alleges breach of fiduciary duty claims
Northern District of California
 United States District Court




                                  13    against the Altria defendants as well as aiding and abetting claims against JUUL and
                                  14    Burns. The court will detail the complaint in Gilbert as necessary in its analysis below.
                                  15           On October 27, 2020, Gilbert and the appearing parties filed a joint motion to stay
                                  16    the action pending Judge Novak’s decision on a motion to dismiss a separate action
                                  17    against Altria alleging violations of the federal securities laws. 20-cv-00772-DJN (E.D.
                                  18    Va), Dkt. 4 ¶. Judge Novak also presides over that federal securities action, which is
                                  19    captioned Klein v. Altria Group, Inc., et. al., No. 20-cv-00075-DJN (E.D. Va.).
                                  20           When filing their joint motion, the parties in Gilbert identified a fourth derivative
                                  21    proceeding filed against the Altria’s board members in Virginia state court, captioned
                                  22    Cohen v. Willard, et. al., No. CL20-7051 (Va. Cir. Ct. Henrico Cty.). Based on that
                                  23    motion, it appears that state court stayed Cohen. The court need not detail Cohen to
                                  24    decide the instant motion to transfer.
                                  25           On October 29, 2020, Judge Novak entered a docket order in the Gilbert action
                                  26    stating the following in relevant part:
                                  27                  This case is hereby STAYED pending resolution of the
                                                      defendants' motion to dismiss in Klein. Within thirty (30) days
                                  28                  of final resolution of the motion to dismiss in Klein, the parties
                                                                                        5
                                   Case 3:21-cv-00198-DJN Document 68 Filed 03/22/21 Page 6 of 15 PageID# 1184



                                                     shall submit a proposed schedule to the Court regarding the
                                   1                 filing of any amended complaint, any responses thereto and the
                                                     status of the Board's inquiry into the allegations contained in
                                   2                 Plaintiff's demand. 20-cv-00772-DJN (E.D. Va), Dkt. 10.
                                   3          On March 12, 2021, Judge Novak filed an order in Klein largely denying the
                                   4   above-referenced motions to dismiss. 20-cv-00075-DJN (E.D. Va.), Dkt. 139.
                                   5          Separate from the Virginia actions, JUUL, Altria, and various individuals
                                   6   associated with each entity have faced significant litigation across the country concerning
                                   7   JUUL’s vaping products. In this district, Judge William Orrick presides over two actions
                                   8   relevant to the instant motion to transfer—namely (1) a multidistrict litigation action
                                   9   captioned In re Juul Labs, Inc., Marketing, Sales Practices, and Products Liability
                                  10   Litigation, No. 19-md-02913-WHO (N.D. Cal); and (2) a related antitrust action In re Juul
                                  11   Labs, Inc. Antitrust Litigation, No. 20-cv-02345-WHO (N.D. Cal.). Further, in Los Angeles
                                  12   County Superior Court, Judge Ann I. Jones presides over a California Judicial Council
Northern District of California
 United States District Court




                                  13   Coordinated Proceeding (“JCCP”) comprising over 2,000 personal injury plaintiffs. See
                                  14   19-02913, Dkt. 1154 at 2 (In re JUUL November 18, 2020 joint CMC statement detailing
                                  15   the same). Discovery in the Judge Orrick’s MDL action is underway. Id. at 6-7; 20-cv-
                                  16   5480, Dkt. 64 (Plaintiffs’ December 14, 2020 Notice re New Factual Developments); 20-
                                  17   cv-5480, Dkt. 66 (Plaintiffs’ March 16, 2021 Notice re New Factual Developments).
                                  18          The court will detail the above actions as necessary in its analysis below.
                                  19                                           DISCUSSION
                                  20   I.     Motion to Consolidate
                                  21          A court may consolidate multiple actions on its docket if such actions involve a
                                  22   common question of law or fact. Fed. R. Civ. Pro. 42(a)(2). A court’s decision to
                                  23   consolidate under Rule 42(a) is “discretionary.” A. J. Indus., Inc. v. U.S. Dist. Ct. for
                                  24   Cent. Dist. of California, 503 F.2d 384, 389 (9th Cir. 1974).
                                  25          Both Sandys and Lorca assert claims for breach of fiduciary duty against the Altria
                                  26   defendants and claims for aiding and abetting such breach against the JUUL defendants.
                                  27   Compare Sandys Compl. ¶¶ 124-31 with Lorca Compl. ¶¶ 124-32. Both sets of claims
                                  28   rest on Virginia law. Id. Further, the breach of fiduciary duty claims in both actions
                                                                                     6
                                   Case 3:21-cv-00198-DJN Document 68 Filed 03/22/21 Page 7 of 15 PageID# 1185




                                   1   attempt to hold the Altria defendants liable for entering into the JUUL investment despite
                                   2   knowing that JUUL faced significant financial and legal risks. Compare Sandys Compl.
                                   3   ¶¶ 9-11, 62-72 with Lorca Compl. ¶¶ 48-63. They also rest on similar allegations that the
                                   4   Altria defendants participated in anticompetitive behavior and wrongfully acquiesced in
                                   5   JUUL’s unlawful practice of marketing its products to youth. Compare Sandys Compl. ¶¶
                                   6   11, 73-91, 93-109 with Lorca Compl. ¶¶ 42-47, 64-72. Separately, all answering parties
                                   7   agree that consolidation is proper. Dkt. 46 at 7-8; Dkt. 53-1 at 13; Dkt. 54 at 2.
                                   8          Given the above, the court will consolidate Sandys and Lorca.
                                   9   II.    Motion to Transfer or, Alternatively, Stay
                                  10          Title 28 U.S.C. § 1404(a) provides the following in relevant part:
                                  11                 For the convenience of parties and witnesses, in the interest of
                                                     justice, a district court may transfer any civil action to any other
                                  12
Northern District of California




                                                     district or division where it might have been brought. 28 U.S.C.
 United States District Court




                                                     § 1404(a).
                                  13

                                  14          A court may transfer an action under § 1404(a) only if it makes two findings. First,
                                  15   the court must determine that “the action is one that might have been brought in the
                                  16   transferee court.” Thermolife Int'l, LLC v. Vital Pharm., Inc., 2014 WL 12235190, at *2
                                  17   (C.D. Cal. Aug. 15, 2014). Second, the court must conclude that “the convenience of the
                                  18   parties and the interest of justice favor the transfer.” Id.
                                  19          The party moving for transfer bears the burden of showing that the requested
                                  20   transfer is proper. Ctr. for Biological Diversity v. Exp.-Imp. Bank of the United States,
                                  21   2013 WL 5273088, at *4 (N.D. Cal. Sept. 17, 2013). Courts have broad discretion when
                                  22   adjudicating motions to transfer. Ctr. for Biological Diversity v. Kempthorne, 2008 WL
                                  23   453043, at *2 (N.D. Cal. Oct. 10, 2008).
                                  24          For the reasons provided below, the court finds that the Altria defendants have
                                  25   demonstrated that transfer is proper.
                                  26          A.     Plaintiffs Could Have Filed This Action in the Eastern District of
                                  27                 Virginia
                                  28          Title 28 U.S.C. § 1401 serves as the venue statute for shareholder derivative suits
                                                                                      7
                                   Case 3:21-cv-00198-DJN Document 68 Filed 03/22/21 Page 8 of 15 PageID# 1186




                                   1   brought in federal court. It provides that:
                                   2                 Any civil action by a stockholder on behalf of his corporation
                                                     may be prosecuted in any judicial district where the corporation
                                   3                 might have sued the same defendants. 28 U.S.C. § 1401.
                                   4          More generally, § 1391 provides that “[a] civil action may be brought in:”
                                   5                 a judicial district in which a substantial part of the events or
                                                     omissions giving rise to the claim occurred, or a substantial part
                                   6                 of property that is the subject of the action is situated. 28
                                                     U.S.C. § 1391(b)(2).
                                   7
                                   8          The court finds that plaintiffs might have brought this consolidated action in the
                                   9   Eastern District of Virginia. According to the declaration of Altria’s Vice President and
                                  10   Treasurer, Daniel J. Bryant (“Bryant”), Altria and its management considered, made, and
                                  11   implemented its decision to invest in JUUL from Altria’s Richmond, Virginia headquarters.
                                  12   Dkt. 51-1 ¶¶ 5-9. Willard and Gifford both work in the headquarters and participated in
Northern District of California
 United States District Court




                                  13   that decision. Id. ¶ 6. Given that management’s decision to invest in JUUL serves as
                                  14   the basis for plaintiff’s claims for breach of fiduciary duty, the court finds that a significant
                                  15   part of the events giving rise to plaintiff’s core claims occurred in Richmond.
                                  16          However, whether plaintiffs could have brought their claims for aiding and abetting
                                  17   the above-referenced breaches of fiduciary duty against the JUUL defendants in the
                                  18   Eastern District of Virginia is a closer question. By virtue of their joinder to Altria’s motion
                                  19   to transfer, JUUL and Burns have consented (and, presumably, would have consented)
                                  20   to that court exercising personal jurisdiction over them. That leaves Pritzker and Valani.
                                  21          Both of these defendants have appeared in this action. Dkt. 44 (Pritzker waiver of
                                  22   service); Dkt. 45 (Valani waiver of service); Dkt. 59 (signed parties’ stipulation). Despite
                                  23   that, neither defendant filed any indication of its position on the requested transfer. In its
                                  24   opposition, plaintiffs fail to address whether the Eastern District of Virginia could, in the
                                  25   first instance, even exercise personal jurisdiction over these defendants. Instead,
                                  26   plaintiffs footnote that they “do not dispute that the Eastern District of Virginia may also
                                  27   be a proper venue for the prosecution of the derivative claims . . .” Dkt. 62 at 17 n.10.
                                  28          As previously mentioned, Pritzker and Valani served as directors on JUUL’s board.
                                                                                       8
                                   Case 3:21-cv-00198-DJN Document 68 Filed 03/22/21 Page 9 of 15 PageID# 1187




                                   1   According to plaintiffs, both these defendants took on additional roles, including actively
                                   2   managing JUUL and leading JUUL’s negotiations with Altria alongside Burns (JUUL’s
                                   3   CEO). Sandys Compl. ¶ 110. Burns (a California resident, id. ¶ 27) is named as a
                                   4   defendant for his role in purportedly aiding and abetting the alleged breaches of fiduciary
                                   5   duties at issue in Gilbert. Thus, it appears that Pritzker and Valani are similarly situated
                                   6   to Burns for purposes of a personal jurisdiction analysis. Given that, the court finds that
                                   7   the claims for aiding and abetting against Prizker and Valani could also have been
                                   8   brought in the Eastern District of Virginia. The court adds that this conclusion is
                                   9   particularly appropriate where, as here, Pritzker and Valani both chose not to object to
                                  10   the motion to transfer on grounds of personal jurisdiction (or otherwise).
                                  11           In light of the above, the court concludes that plaintiffs may have brought this
                                  12   consolidated action in the Eastern District of Virginia.
Northern District of California
 United States District Court




                                  13           B.      The Interest of Justice and Convenience Factors Favor Transfer
                                  14           By its text, title 28 U.S.C. § 1404(a) identifies three types of concerns as relevant
                                  15   to a court's discretionary transfer determination: (1) the convenience of the parties; (2)
                                  16   the convenience of the witnesses; and (3) the interest of justice. 28 U.S.C. § 1404(a).
                                  17   When analyzing those concerns, the Ninth Circuit has instructed district courts to
                                  18   consider various non-exhaustive factors. Jones v. GNC Franchising, Inc., 211 F.3d 495,
                                  19   498-99 (9th Cir. 2000). In relevant part, such factors include the following:
                                  20      1.        The plaintiff's chosen forum.
                                  21      2.        The parties' contacts with the forum.
                                  22      3.        The contacts relating to the claims in the chosen forum.
                                  23      4.        The differences in litigation costs between the two forums.
                                  24      5.        The ease of access to sources of proof.
                                  25      6.        The judicial district that is most familiar with the governing law. Id.
                                  26           Further, the Ninth Circuit has also characterized the possible consolidation of
                                  27   actions across judicial districts as a “significant factor” in a court’s transfer decision. A. J.
                                  28   Indus., Inc., 503 F.2d at 389 (“The feasibility of consolidation is a significant factor in a
                                                                                        9
                                  Case 3:21-cv-00198-DJN Document 68 Filed 03/22/21 Page 10 of 15 PageID# 1188




                                   1   transfer decision . . .”). Lastly, courts may also consider any “local interest” in the subject
                                   2   controversy as well as the “relative congestion” of the relevant venues. Ctr. for Biological
                                   3   Diversity, 2013 WL 5273088 at *4.
                                   4          For the reasons provided below, the court finds that the above factors clearly favor
                                   5   transfer to the Eastern District of Virginia.
                                   6                 1.      This Action’s Consolidation with Gilbert Appears Feasible
                                   7          As previously mentioned, there are two actions pending in Virginia that assert
                                   8   derivative claims against the Altria defendants, namely Gilbert v. Gifford, et. al., No. 3:20-
                                   9   cv-0772 (E.D. Va.) and Cohen v. Willard, et. al., No. CL-20-7061 (Va. Cir. Ct. Henrico
                                  10   Cty). The Altria defendants argue that Gilbert is a “substantially identical derivative action
                                  11   arising from the same operative facts.” Dkt. 53-1 at 17. Plaintiffs do not disagree.
                                  12          The court reviewed the complaint in Gilbert. In it, Gilbert appears to allege three
Northern District of California
 United States District Court




                                  13   principal theories in support of his breach of fiduciary duty claims against the Altria
                                  14   defendants. 20-cv-0772, Dkt. 1 (Gilbert Compl.) ¶¶ 223-26. First, Gilbert alleges that the
                                  15   Altria defendants violated their duty of good faith to the company by recommending “an
                                  16   investment in JUUL in the face of known risks.” Id. ¶¶ 140, 143-51. Second, Gilbert
                                  17   alleges that these defendants “knew about JUUL’s misrepresentations and illegal
                                  18   marketing,” participated in such conduct, and thus “made Altria liable for disseminating
                                  19   misleading misrepresentations of JUUL’s nicotine content and safey[] and exposed Altria
                                  20   to liability for promoting use among youth users.” Id. ¶¶ 141, 152-58. Third, Gilbert
                                  21   alleges that the Altria defendants wrongfully exposed Altria to liability by engaging in
                                  22   unfair trade practices with JUUL. Id. ¶¶ 142, 170-84.
                                  23          Gilbert further adds that the Altria defendants made false and misleading
                                  24   statements similar to those identified by Lorca in her complaint. Compare Id. ¶¶ 186-218
                                  25   with Lorca Compl. ¶¶ 73-107. Lastly, Gilbert also alleges an ancillary claim for aiding and
                                  26   abetting the above-referenced breaches of fiduciary duty against JUUL, Burns, and other
                                  27   JUUL directors and officers. Gilbert Compl. ¶¶ 232-36. The court notes, however, that
                                  28   these JUUL defendants do not include Valani and Pritzker. Id. ¶¶ 23-43 (listing
                                                                                       10
                                  Case 3:21-cv-00198-DJN Document 68 Filed 03/22/21 Page 11 of 15 PageID# 1189




                                   1   defendants).
                                   2          Based on the above-identified similarities between Gilbert and the instant action,
                                   3   the court finds it possible that, if transferred to the Eastern District of Virginia, Judge
                                   4   Novak would consolidate this action with Gilbert.
                                   5                  2.     The Relevant Jones Factors Cut in Favor of Transfer
                                   6          The court also finds that the relevant Jones factors cut in favor of transfer.
                                   7                         a.     Plaintiffs’ Choice of Forum Is Entitled to Little Weight
                                   8          Plaintiffs are correct that, in the ordinary course, their choice of forum is entitled to
                                   9   deference. Dkt. 62 at 18-19. However, as the Altria defendants point out, the instant
                                  10   action is not ordinary. Dkt. 53-1 at 16. Rather, it is a derivative action brought on behalf
                                  11   of Altria for purported harms that the company suffered as a result of the alleged
                                  12   breaches of fiduciary duties.
Northern District of California
 United States District Court




                                  13          The Ninth Circuit has ruled that “[w]hen an individual brings a derivative suit or
                                  14   represents a class, the named plaintiff's choice of forum is given less weight.” Lou v.
                                  15   Belzberg, 834 F.2d 730, 739 (9th Cir. 1987). The Ninth Circuit has also explained that
                                  16   “[i]n judging the weight to be accorded [plaintiff’s] choice of forum, consideration must be
                                  17   given to the extent of both [plaintiff’s] and [defendants’] contacts with the forum, including
                                  18   those relating to [plaintiff’s] cause of action. . . . If the operative facts have not occurred
                                  19   within the forum and the forum has no interest in the parties or subject matter, [plaintiff’s]
                                  20   choice is entitled to only minimal consideration.” Id.
                                  21          In their complaints, neither plaintiff alleges any contact with California. Given that
                                  22   Sandys is an Ohio resident, Sandys Compl. ¶ 24, and Lorca is a Florida resident, Lorca
                                  23   Compl. ¶ 19, the court will infer that neither plaintiff, in fact, had any such contact. While
                                  24   Sandys does allege at least some part of the JUUL investment negotiations occurred in
                                  25   San Francisco, such contact appears vague. Sandys Compl. ¶ 32 (“At least one, likely
                                  26   several, negotiation sessions were conducted in San Francisco, California . . . Willard, at
                                  27   least on one instance, visited JUUL headquarters in San Francisco . . . in conduct
                                  28   underlying this litigation . . . Gifford . . . attended JUUL Board meetings in San Francisco .
                                                                                      11
                                  Case 3:21-cv-00198-DJN Document 68 Filed 03/22/21 Page 12 of 15 PageID# 1190




                                   1   . . Willard and Gifford both communicated with JUUL Defendant when JUUL Defendants
                                   2   were located in California . . .”). In any event, when weighed against real party in interest
                                   3   Altria’s stated preference for litigating this action in its home state of Virginia, Dkt. 53-1 at
                                   4   16, the court finds such contacts insufficient to warrant deference to plaintiffs’ choice of
                                   5   forum.1
                                   6                         b.     The Convenience-Related Factors Favor Transfer
                                   7          In his declaration, Bryant identifies over a dozen Altria personnel who both
                                   8   participated in the company’s decision to invest in JUUL and reside or work in Virginia.
                                   9   Dkt. 51-1 ¶¶ 6-9. That decision is at the core of plaintiffs’ breach of fiduciary duty claims.
                                  10   Thus, to the extent plaintiffs’ complaint survives a motion to dismiss, such personnel’s
                                  11   depositions and potential trial testimony should be relevant to plaintiffs’ claims. Given the
                                  12   relevant personnel’s location, the court finds that the requested transfer would improve
Northern District of California
 United States District Court




                                  13   access to the relevant proof and likely decrease litigation costs.2
                                  14          Neither of plaintiffs’ principal contentions alter that finding. First, plaintiffs
                                  15   insistently cite the JUUL actions pending in this district to support its argument that
                                  16   California is the more convenient forum. Dkt. 62 at 19-20. However, when making that
                                  17   argument, plaintiffs fail to explain how or why the discovery presently underway in either
                                  18   action could be used in the instant derivative action to streamline proof issues and
                                  19   mitigate costs. In any event, even if plaintiffs had, the JUUL actions in this district are
                                  20   before Judge Orrick, not the undersigned. Despite five months on the undersigned’s
                                  21   docket, plaintiffs have not moved to relate either action to Judge Orrick’s MDL. Thus, to
                                  22   the extent there could be any cost savings by keeping this action in this district, the court
                                  23   cannot see how, in practice, they would be realized.
                                  24

                                  25
                                       1 The court disagrees with plaintiffs’ suggestion that Altria has no preference because it
                                       “has not[] enacted an exclusive forum clause directing that all derivative actions be
                                  26   brought in Virginia.” Dkt. 62 at 19 n.14. Plaintiffs fail to cite any Virginia authority to
                                       support the contention that a company must formally adopt such a bylaw to express a
                                  27   cognizable interest in its preferred place of litigation.
                                       2 The court agrees with plaintiffs that the location of documents is a nullity. Defendants

                                  28   (and their counsel) are more than technically capable of electronically processing
                                       documents for transfer to anywhere in the world.
                                                                                      12
                                  Case 3:21-cv-00198-DJN Document 68 Filed 03/22/21 Page 13 of 15 PageID# 1191




                                   1          Second, plaintiffs argue that the convenience factor cuts against transfer because
                                   2   some of the JUUL defendants reside in California. Dkt. 62 at 19. That argument gets it
                                   3   backwards. The instant consolidated action principally alleges breach of fiduciary duty
                                   4   claims against the Altria defendants. Indeed, to maintain its aiding and abetting claim
                                   5   against the JUUL defendants (to the extent that claim is even cognizable under Virginia
                                   6   law), plaintiff must first show a predicate breach of a fiduciary duty by the Altria
                                   7   defendants. Thus, it appears that most factual development (if any) in this action will
                                   8   focus on the Altria defendants, not their JUUL counterparts. Given that, the court will
                                   9   assign more convenience value to their preferred place of litigation.
                                  10          In any event, by virtue of their joinder to the instant motion to transfer, neither
                                  11   JUUL nor Burns can complain of any “inconvenience” from having to litigate this action
                                  12   outside California. Given that neither plaintiff is a California resident, the court finds the
Northern District of California
 United States District Court




                                  13   same with respect to them. In light of the above, the court concludes that the
                                  14   convenience factors favor transfer to the Eastern District of Virginia.
                                  15                        c.      The Eastern District of Virginia Is More Familiar with the
                                  16                                Applicable Corporate Law
                                  17          In their respective complaints, plaintiffs allege their breach of fiduciary duty claims
                                  18   under Virginia law. Sandys Compl. ¶¶ 36-38; Lorca Compl. ¶ 121 (citing demand letter
                                  19   for the proposition that “since Altria is incorporated in Virginia, Virginia's laws regarding
                                  20   shareholder litigation demands and derivative actions apply to the Board.”). Neither
                                  21   plaintiff indicates in their complaint that their aiding and abetting claims rest on California
                                  22   law. Thus, Virginia law appears to control this consolidated action in its entirety.
                                  23          While this court is more than capable of interpreting and applying Virginia law, the
                                  24   Eastern District of Virginia plainly has more familiarity with its own state’s substantive law.
                                  25   Accordingly, the court finds that this remaining Jones factor cuts in favor of transfer.
                                  26                 3.     Local Interest Cuts in Favor of Transfer
                                  27          Both California and Virginia have an interest in the substance of this litigation. As
                                  28   plaintiff cites throughout its opposition, Dkt. 62 at 14-15, Judge Orrick is presently
                                                                                     13
                                  Case 3:21-cv-00198-DJN Document 68 Filed 03/22/21 Page 14 of 15 PageID# 1192




                                   1   handling a complex multidistrict litigation action brought by over a thousand plaintiffs
                                   2   alleging claims against JUUL, Altria, and others for unlawful business practices premised
                                   3   on JUUL’s “past conduct that center on intentional youth marketing or negligent
                                   4   knowledge but encouragement of youth use of its products . . .” In re JUUL Labs, Inc.,
                                   5   Mktg., Sales Practices, & Prod. Liab. Litig., -- F.Supp. 3d --, 2020 WL 6271173, at *7
                                   6   (N.D. Cal. Oct. 23, 2020). Judge Orrick also presides over a related consolidated
                                   7   antitrust action, In re Juul Labs, Inc. Antitrust Litigation, No. 20-cv-02345-WHO (N.D.
                                   8   Cal.). That said, the primary focus of both litigations appears to be on JUUL, which, at
                                   9   the time of the MDL’s filing, was a Delaware corporation with its principal place of
                                  10   business in San Francisco.
                                  11          Altria, on the other hand, is a Virginia corporation with its principal place of
                                  12   business in Virginia. Sandys Compl. ¶ 22. Like California’s interest in actions against
Northern District of California
 United States District Court




                                  13   companies headquartered in its state, Virginia has an interest in plaintiffs’ action against
                                  14   Altria. Moreover, the Altria defendants proffered evidence showing that the decisions
                                  15   underlying the breach of fiduciary duty claims at issue occurred at Altria’s headquarters in
                                  16   Richmond. Dkt. 51-1 ¶¶ 5-14. Given the above, the court finds that this final factor cuts
                                  17   in favor of transfer.3
                                  18                                           *      *      *
                                  19          For the above reasons, the court will transfer this consolidated action to the
                                  20   Eastern District of Virginia’s Richmond Division. Given that decision, the court need not
                                  21   decide the Altria defendants’ alternative motion to stay. Because the court will no longer
                                  22   maintain jurisdiction over this action, it will abstain from making any “lead counsel”
                                  23   determination. Accordingly, the court denies both remaining motions without prejudice.
                                  24                                          CONCLUSION
                                  25          For the above reasons, the court GRANTS plaintiffs’ motion to consolidate Sandys
                                  26   and Lorca. 20-cv-5480, Dkt. 46; 20-cv-5480, Dkt. 56; 20-cv-6041, Dkt. 31. The court
                                  27
                                       3 The court finds that the relative docket congestion factor does not cut for or against
                                  28
                                       transfer. Both districts are busy.
                                                                                     14
                                  Case 3:21-cv-00198-DJN Document 68 Filed 03/22/21 Page 15 of 15 PageID# 1193




                                   1   also DENIES plaintiffs’ request to appoint lead counsel. Id. Further, the court GRANTS
                                   2   the Altria defendants’ motion to transfer and DENIES their alternative request to stay the
                                   3   instant litigation. 20-cv-5480, Dkt. 51; 20-cv-6041, Dkt. 32. The court directs the clerk to
                                   4   consolidate and then transfer this action to the United States District Court for the
                                   5   Eastern District of Virginia’s Richmond Division.
                                   6          IT IS SO ORDERED.

                                   7   Dated: March 22, 2021

                                   8                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                   9                                                United States District Judge
                                  10

                                  11
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    15
